EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Goodell on 07/26/2022.

The application has been amended as follows: 
1. A display device comprising: 
a display panel including a plurality of gate lines extending in a first direction, a plurality of data lines extending in a second direction, and a plurality of subpixels;
a gate driving circuit for supplying scan signals to the plurality of gate lines;
a data driving circuit for supplying data voltages to the plurality of data lines and including a sensing circuit of characteristic value to sense the characteristic value of the plurality of subpixels; and 
a timing controller for controlling the gate driving circuit and the data driving circuit, and determining a defective line by detecting a distorted section for the sensed characteristic value for each subpixel arranged in the second direction [[in]] with respect to a plurality of blocks corresponding to the display panel,
wherein the timing controller calculates a slope of the sensed characteristic value except the sensed characteristic value for an edge portion of the subpixels arranged in the second direction, detects a high slope area in which a slope of the sensed characteristic value is equal to or greater than a reference slope, calculates a distance between inflection points of the sensed characteristic value in the high slope area, and determines a case in which the distance between the inflection points of the sensed characteristic value is equal to or greater than a reference distance as the defective line.

2. (Original) The display device according to claim 1, wherein the plurality of subpixels include:
a light emitting element;
a driving transistor providing current to the light emitting element;
a switching transistor electrically connected between a gate node of the driving transistor and the data line;
a sensing transistor electrically connected between a source node or a drain node of the driving transistor and a reference voltage line; and
a storage capacitor electrically connected between a gate node and a source node or a drain node of the switching transistor.

3. (Original) The display device according to claim 2, wherein the sensing circuit of characteristic value includes:
an amplifier in which an inverting input terminal is connected to the reference voltage line connected to a source node or a drain node of the sensing transistor and a non-inverting input terminal to be supplied a reference voltage-for-comparing;
a feedback capacitor electrically connected between the inverting input terminal and an output terminal of the amplifier;
an initializing switch connected in parallel with the feedback capacitor; and
a sampling switch located at the output terminal of the amplifier.

4. (Original) The display device according to claim 1, wherein the timing controller divides the sensed characteristic value of the display panel for each block, removes noise of the sensed characteristic value for each block, removes noise of the sensed characteristic value for each subpixel arranged in the second direction, and determines a defective line by detecting a distorted section of the sensed characteristic value for each subpixel arranged in the second direction.

5. (Original) The display device according to claim 4, wherein the timing controller calculates a deviation of the sensed characteristic values for each block by comparing an average of the sensed characteristic values for each block with an average of the sensed characteristic values in the entire display panel, and removes the noise of the sensed characteristic value by normalizing the sensed characteristic values for each block with the deviation of the sensed characteristic values.

6.  (Canceled) 

7. (Original) The display device according to claim 1, wherein the timing controller further includes a compensating circuit for providing compensation data with different compensation gains to blocks with the defective lines as data voltage.

8. (Original) The display device according to claim 1, wherein the timing controller determines the display panel as a defective product when the detected defective lines exceed a reference number.

9. (Currently Amended) A driving method of a display device including a display panel comprised of a plurality of gate lines extending in a first direction, a plurality of data lines extending in a second direction, and a plurality of subpixels, a gate driving circuit for supplying scan signals to the plurality of gate lines, and a data driving circuit for supplying data voltages to the plurality of data lines and sensing a characteristic value of the plurality of subpixels, comprising:
dividing the sensed characteristic value into units of blocks; and


determining a defective line by detecting a distorted section for the sensed characteristic value for each subpixel arranged in the second direction
wherein the determining the defective line includes calculating a slope of the sensed characteristic value except the sensed characteristic value for an edge portion of the subpixels arranged in the second direction, detecting a high slope area in which a slope of the sensed characteristic value is equal to or greater than a reference slope, calculating a distance between inflection points of the sensed characteristic value in the high slope area, and determining a case in which the distance between the inflection points of the sensed characteristic value is equal to or greater than a reference distance as the defective line.

10. (Currently Amended) [[A]] The driving method of a display device according to claim [[9]] 14, wherein the removing noise from the sensed characteristic value for each block includes:
comparing an average of the sensed characteristic values for each block with an average of the sensed characteristic values for entire display panel;
calculating a deviation of the sensed characteristic value for each block; and
normalizing the sensed characteristic value for each block using the deviation of the sensed characteristic value.

11. (Canceled) 

12. (Currently Amended) [[A]] The driving method of a display device according to claim 9, further includes providing compensation data with different compensation gains to blocks with the defective lines as data voltage.

13. (Currently Amended) [[A]] The driving method of a display device according to claim 9, further includes determining the display panel as a defective product when the detected defective lines exceed a reference number.

14. (New) The driving method of a display device according to claim 9, further comprising: 
removing noise from the sensed characteristic value for each block; and
removing noise from the sensed characteristic value for each subpixel arranged in the second direction. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is not found to teach that “the timing controller calculates a slope of the sensed characteristic value except the sensed characteristic value for an edge portion of the subpixels arranged in the second direction, detects a high slope area in which a slope of the sensed characteristic value is equal to or greater than a reference slope, calculates a distance between inflection points of the sensed characteristic value in the high slope area, and determines a case in which the distance between the inflection points of the sensed characteristic value is equal to or greater than a reference distance as the defective line”. While the prior art is found to teach determining a defective line among a plurality of blocks of lines, the specific method of determining such a defective line as claimed is not found to be taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of the most relevant prior art:
	a.	Pyun et al., US 2022/0139299 A1, hereinafter “Pyun”, teaches detecting a defective line among blocks of data lines (see fig. 5). However, Pyun fails to teach that “the timing controller calculates a slope of the sensed characteristic value except the sensed characteristic value for an edge portion of the subpixels arranged in the second direction, detects a high slope area in which a slope of the sensed characteristic value is equal to or greater than a reference slope, calculates a distance between inflection points of the sensed characteristic value in the high slope area, and determines a case in which the distance between the inflection points of the sensed characteristic value is equal to or greater than a reference distance as the defective line”.
	b.	Kim et al., US 2021/0295776 A1, hereinafter “Kim”, teaches removing noise from a sensed value such a mobility or threshold value of the driving transistor of a pixel. However, Kim fails to teach or suggest that “the timing controller calculates a slope of the sensed characteristic value except the sensed characteristic value for an edge portion of the subpixels arranged in the second direction, detects a high slope area in which a slope of the sensed characteristic value is equal to or greater than a reference slope, calculates a distance between inflection points of the sensed characteristic value in the high slope area, and determines a case in which the distance between the inflection points of the sensed characteristic value is equal to or greater than a reference distance as the defective line”.
	c.	Tani et al., US 2016/0351095 A1, hereinafter “Tani”, teaches detecting defective data lines. However, Tani fails to teach that “the timing controller calculates a slope of the sensed characteristic value except the sensed characteristic value for an edge portion of the subpixels arranged in the second direction, detects a high slope area in which a slope of the sensed characteristic value is equal to or greater than a reference slope, calculates a distance between inflection points of the sensed characteristic value in the high slope area, and determines a case in which the distance between the inflection points of the sensed characteristic value is equal to or greater than a reference distance as the defective line”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621